Order filed May 24, 2012




                                                In The

                             Fourteenth Court of Appeals
                                            ____________

                                        NO. 14-12-00381-CV
                                          ____________

                                HAWAH FAHNBULLEH, Appellant

                                                   V.

                                   CITY OF HOUSTON, Appellee


                       On Appeal from the County Civil Court at Law No 4
                                     Harris County, Texas
                                 Trial Court Cause No. 934450


                                              ORDER

      The notice of appeal in this case was filed April 19, 2012. The clerk’s record was filed May 3,
2012. To date, the filing fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of this court on
or before June 8, 2012. See Tex. R. App. P. 5. If appellant fails to timely pay the filing fee in
accordance with this order, the appeal will be dismissed.



                                         PER CURIAM